Citation Nr: 0414769	
Decision Date: 06/08/04    Archive Date: 06/23/04

DOCKET NO.  94-12 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bladder cancer due to 
exposure to ionizing radiation, electromagnetic radiation or 
to Agent Orange.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from October 1959 to June 
1980.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 1990 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The Board has previously remanded 
this claim to the RO for additional development and finds it 
must do so again.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify you if further 
action is required on your part.  


REMAND

The veteran contends that his urinary bladder cancer was 
caused by exposure to ionizing radiation, electromagnetic 
radiation, herbicides or a combination of those environmental 
factors.  He contends that exposure to ionizing radiation 
occurred during most of his enlisted service as well as when 
he was an officer.  

In its October 2000 remand, the Board requested that 
development under the provisions 38 C.F.R. § 3.311 be 
completed relative to the veteran's claim for service 
connection for bladder cancer based on exposure to ionizing 
radiation.  At that time, the Board pointed out that under 
the provisions of 38 C.F.R. § 3.3111(a), in all claims 
involving rating exposure other than those based on 
participation in atmospheric nuclear testing or participation 
in the American occupation of Hiroshima or Nagasaki, Japan, 
prior to July 1, 1946, 

A request will be made for any available 
records concerning the veteran's exposure 
to radiation.  These records normally 
include but may not be limited to the 
veteran's Record of Occupational Exposure 
to Ionizing Radiation (DD Form 1141), if 
maintained, service medical records, and 
other records which may contain 
information pertaining to the veteran's 
radiation dose in service.  All such 
records will be forwarded to the Under 
Secretary for Health, who will be 
responsible for preparation of a dose 
estimate, to the extent feasible, based 
on available methodologies.  

38 C.F.R. § 3.311(a).  

In an October 2002 memorandum, the VA Chief Public Health and 
Environmental Hazards Officer [Under Secretary for Health] 
stated that based on an August 2002 ionizing radiation dose 
reconstruction for the veteran from the Air Force Safety 
Center it was estimated that the veteran was exposed to a 
maximum ionizing radiation dose of 0.5 rem per year and that 
that it was estimated that the veteran's radiation exposure 
began in 1972 and ended in 1977.  The VA Chief Public Health 
and Environmental Hazards Officer therefore estimated that 
the veteran's total maximum dose was 3.0 rem.  The veteran 
has objected to this dose estimate, and asserts that it does 
not take into account his whole military career.  

Review of the August 2002 Air Force Safety Center report 
shows that it states that the approximate start date of the 
veteran's exposure was 1972 and the ending year was 
approximately 1977 and commented that much of the veteran's 
time was spent as an instructor and not at locations with 
full up weapons.  The report stated that the veteran 
supervised maintainers but did not maintain weapons.  The Air 
Force Safety Center report does not provide explicit 
estimates for the veteran's remaining years in service during 
which he also contends he was exposed to ionizing radiation, 
that is, from 1959 to 1964, from 1965 to 1972 or from 1977 to 
1980.  In this regard, the Air Force Safety Center report 
states that the Air Force did not routinely perform radiation 
dosimetry monitoring for its units that performed nuclear 
weapon maintenance, loading and transportation operations 
because the expected exposures were below guidelines that 
would have necessitated dosimetry.  The report went on to 
state that studies had demonstrated that exposures typically 
were below 0.1 rem per year for personnel who performed 
weapons related work, with the majority of the workers below 
0.5 rem per year.  The report then said that in lieu of more 
detailed information, a reasonable estimate of the maximum 
exposure received was 0.5 rem per year.  

The veteran has repeatedly stated, and has provided a 
corroborating statement from a fellow serviceman, that he was 
a member of a nuclear weapons load crew in the 57th Munitions 
Maintenance Squadron, Dow Air Force Base, Bangor, Maine, from 
1959 to 1964, where he states he dealt with first generation 
nuclear weapons and handled nuclear material (uranium), which 
was delivered in lead boxes.  He reports he was also a member 
of a loading team from June 1965 to May 1969 with the 509 
Bomb Wing, Pease Air Force Base, New Hampshire.  In addition, 
he reports that from 1970 to 1973 he was the officer in 
charge of nuclear weapons maintenance where nuclear devices 
were disassembled and repaired.  

In this regard, an AF Form 11, which was apparently prepared 
in 1974 and was received from the National Personnel Records 
Center (NPRC) in October 1989, shows a chronological listing 
of service for the veteran.  For October 1959 to October 1963 
the description was "Enl, HGG A1C, Prin Dy WeapMech (EAD)."  
For October 1963 to May 1970, the description was "Enl, HGH 
TSGT, Prin Dy WeaponsSupervisor, StuOTS (EAD)."  For the 
period from June 1970 to November 1970, the entry was "Stu, 
Aerospace Mun Off Crs 30BR4621A, 3430th Stu Sq, Lowry AFB, Co 
(ATC)."  For the period from November 1970 to January 1971, 
the entry was "(DDA) Sq, Munitions Maint Off, 41st MMS, Pease 
AFB, N.H. (SAC)."  For the period from January 1971 to 
February 1972, the entry was "(Sq) OIC, Muns Maint Branch, 
41st MMS, Pease AFB, NH (SAC)."  For the period from February 
1972 to October 1972, the entry was "OIC, SERVICES BRANCH, 
41 MUNS MAINT SQ, PEASE AFB, NH (SAC)."  For the period from 
October 1972 to April 1973, the entry was "OIC, Services 
Branch, 509th Muns Maint Sq, Pease AFB, NH (SAC)."  This 
sheet also shows that starting in April 1973, the description 
of duty was "Wg Wpns Safety Off, 81 Tac Ftr Wg, RAF 
Bentwaters, England (USAFE)."  The sheet has no subsequent 
entries in the chronological listing of service.  

As to other assignments, the veteran has indicated that from 
1974 to 1977, he was the Inspector General for all of Europe 
and inspected operations involving storage, maintenance and 
loading of all Air Force controlled nuclear devices.  He has 
stated he was at the munitions school at Lowry Air Force Base 
during his last assignment from 1977 to 1980.  He states that 
he ran the Air Force Munitions School for officers and took 
three of his classes on a tour of the Rocky Mountain Nuclear 
processing facility, which he sometimes refers to as Rocky 
Mountain Flats.  At his June 1993 hearing, the veteran 
testified that it no longer operates as a nuclear 
manufacturing facility and was shut down within six months 
after his last visit there.  He testified that it was shut 
down because of unacceptably high levels of plutonium dust 
due to inadequate filter and ventilation systems in the 
building.  At his June 1993 hearing, the veteran testified 
that on each tour everyone was required to wear a film badge 
dosimeter.  

In view of the foregoing, it is the opinion of the Board that 
an explicit, quantitative dose estimate (even if it is zero) 
should be obtained for the veteran's claimed exposure to 
ionizing radiation for period of service from 1959 to 1972 
and from 1977 to 1980.  

Accordingly, the case is REMANDED for the following actions:  

1.  The claims file must be reviewed to 
ensure that all notice and development 
action required by 38 U.S.C.A. §§ 5103, 
5103A (West 2002), 38 C.F.R. § 3.159 
(2003) and applicable judicial precedent 
are fully complied with and satisfied.  
This should include, but not be limited 
to, an explicit request to the veteran 
that he provide any evidence in his 
possession that pertains to his claim.  
See 38 C.F.R. § 3.159(b)(1) (2003).  

2.  The claims file should be forwarded 
to the VA Under Secretary for Health with 
a request that a quantitative estimate of 
ionizing radiation exposure for the 
veteran be obtained for the veteran for 
his service from 1959 to 1972 and from 
1977 to 1980, in view of the veteran's 
service records, his contentions and the 
August 2002 Air Force Safety Center 
report.  (Please refer the Under 
Secretary for Health to the discussion in 
the body of the remand).  This should be 
an explicit estimate, even if it is zero.  
With this, and the prior dose estimate 
for the years 1972 to 1977, any other 
indicated development under the 
provisions of 38 C.F.R. § 3.311 should 
then be undertaken.  

3.  Thereafter, the RO should review the 
record and with consideration of all 
evidence added to the record readjudicate 
the claim for service connection for 
bladder cancer due to exposure to 
ionizing radiation, electromagnetic 
radiation or Agent Orange in service.  

4.  If the benefit sought on appeal 
remains denied, the RO should issue a 
supplemental statement of the case, and 
the veteran and his representative should 
be provided an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified by VA.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


		
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





